UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 2, 2015 GenCorp Inc. (Exact name of registrant as specified in its charter) Delaware 1-01520 34-0244000 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2001 Aerojet Road, Rancho Cordova, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (916) 355-4000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 2, 2015, the Organization & Compensation Committee (the “Compensation Committee”) of the Board of Directors (the “Board”) of GenCorp Inc. (the “Company ” or “GenCorp”) approved the following:(i) cash incentive awards to its named executive officers and other key employees for fiscal 2014; (ii) the fiscal 2015 base salaries for the Company’s named executive officers to be effective April 1, 2015; (iii) achievement of the performance objectives of the Company’s 2012 Long-Term Incentive Program (the “2012 LTIP”) for eligible employees of the Company including certain of the named executive officers; and (iv) fiscal 2015 annual cash incentive plan metrics and plan design. The table below summarizes the fiscal 2014 incentive awards, fiscal 2015 base salaries, effective April 1, 2015, fiscal 2015 short term incentive compensation target percentages and fiscal 2015 long term incentive compensation target percentages for the Company’s named executive officers. Named Executive Officer Title Fiscal 2014
